DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected Group II, claims 3-11 without traverse.
The restriction made in the office action of 4/14/2022 is hereby made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasan (US 20180206733) in view of Chorny (US 20210247393).

Regarding claim 3, and a pulse oximetry sensor device comprising: a wireless communications device; a memory device configured to store instructions; and a hardware processor configured to execute the instructions to: pair, via the wireless communications device, with a patient user computing device through a downloadable application, wherein the pulse oximetry sensor device is disposed within the package. (“The raw data measured by the pulse oximeter incorporated within any of the wearable devices 10, may be streamed to an application (app) within a mobile handheld devices 12, for example (see FIG. 1). The app runs the algorithm and controls the graphical display. The pulse oximeter may use Bluetooth technology or WIFI, for example, to stream the information to the app.” Kasan: Paragraph 56)
A remote monitoring kit comprising: a package, wherein the package is configured to be mailed is not specifically disclosed by Kasan. Chorny discloses a medical testing kit that is sent to a user for testing a medical parameter (Chorny: paragraph 65). Modifying Kasan to include the device as a kit to be sent to a user would increase the overall utility of the system by providing it to users on demand. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasan according to Chorny.

Regarding claim 10, The remote monitoring kit of Claim 3, wherein the patient user computing device comprises a smart phone or a tablet. (Kasan: figure 1).

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasan in view of Chorny and further in view of Bhimavarapu (US 20210020307).

Regarding claim 4, The remote monitoring kit of Claim 3, further comprising a scannable code is not specifically disclosed by Kasan and Chorny. Bhimavarapu discloses a healthcare app that is provided to a user after the user scans a QR code with their mobile device, prompting the user to download the app (“In some embodiments, hospitals 22 may encourage the use of health info app 30 by providing a bar code or QR code at various locations within hospital 22. After scanning the bar code or QR code, the user is taken to the download screen, such as shown in FIG. 2” Bhimavarapu: paragraph 85). Modifying Kasan and Chorny to include a QR code with the kit that would direct the user to download the app would increase the overall ease-of-use of the system by providing the user with an easy way to get the needed mobile application. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasan and Chorny according to the teachings of Bhimavarapu.

Regarding claim 5, The remote monitoring kit of Claim 4, wherein the scannable code encodes a link to download the downloadable application. (“In some embodiments, hospitals 22 may encourage the use of health info app 30 by providing a bar code or QR code at various locations within hospital 22. After scanning the bar code or QR code, the user is taken to the download screen, such as shown in FIG. 2” Bhimavarapu: paragraph 85)

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasan in view of Chorny in view of Bhimavarapu and further in view of Macauley (US 20150244878).

Regarding claim 6, The remote monitoring kit of Claim 4, wherein the downloadable application is configured to receive input data associated with the scannable code. Is not specifically disclosed by Kasan, Chorny and Bhimavarapu. Macauley teaches an electronic device that is paired using a mobile device scanning a related QR code (“App instructs user to press pairing button on the printer (flashing blue light on printer during pairing) [0202] App instructs user to go to the Smart Personal Device Setting menu for Bluetooth, and look for Output Device and pair using the special printer code (unique to that printer) [0203] This code could be a number labeled on the bottom of printer. [0204] This could be a QR code that is scanned with the camera before coming to the Settings screen [0205] The user then comes back to the app” Macauley: paragraph 200). Modifying Kasan, Chorny and Bhimavarapu to include pairing information in the scannable QR code would increase the overall ease-of-use of the system by easily allowing a user to pair the device with their phone app. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasan, Chorny and Bhimavarapu according to the teachings of Macauley.

Regarding claim 7, The remote monitoring kit of Claim 6, wherein receipt of the input data by the downloadable application causes the downloadable application to initiate pairing with the pulse oximetry sensor device. (“App instructs user to press pairing button on the printer (flashing blue light on printer during pairing) [0202] App instructs user to go to the Smart Personal Device Setting menu for Bluetooth, and look for Output Device and pair using the special printer code (unique to that printer) [0203] This code could be a number labeled on the bottom of printer. [0204] This could be a QR code that is scanned with the camera before coming to the Settings screen [0205] The user then comes back to the app” Macauley: paragraph 200)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasan in view of Chorny and further in view of Official Notice.

Regarding claim 11, The remote monitoring kit of Claim 3, further comprising a connectivity hub device, wherein the connectivity hub device is configured to communicate with the pulse oximetry sensor device and a remote server, and wherein the connectivity hub device is disposed within the package is not specifically disclosed by Kasan and Chorny. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to include a base station for intermediate communication between a mobile device and a remote monitoring system. Modifying Kasan and Chorny to include a base station for intermediate communications would increase the overall utility of the system by allowing for a local processing and communication device that can communicate with a remote location. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasan and Chorny according to Official Notice.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689